         Case 7:15-cr-00176-KMK Document 459 Filed 06/29/21 Page 1 of 1




                                      JOSEPHA. VITA                   MEMO ENDORSED
                                   ATTORNEY AT LAW
                                       52 Irenhyl Avenue
                                 Port Chester, New York 10573
                                      Telephone 914-939-5401
                                        Joev63542@aol.com

June 29, 2021

ViaECF

Hon. Kenneth M. Karas
United States District Court Judge
300 Quarropas Street
White Plains, New York 10601

Re:    USA v. Victor Esteban; 15 CR 176 (KMK)

Dear Judge Karas:

        I represented Victor Esteban as CJA counsel in the above matter. This case was resolved
by a plea disposition and defendant was sentenced on May 16, 2016, to 87 months incarceration
followed by 4 years post release supervision. Mr. Esteban has completed the custody portion of
his sentence and he is presently on supervised release in this district. He contacted me to request
legal counsel to assist him in making an application to modify the conditions of his supervision.
I am requesting that the Court authorize my reappointment as CJA counsel to allow me to
represent Mr. Esteban in any post-sentence application.

Respectfully submitted,
                                        Granted.
ISi Joseph A. Vita

Joseph A. Vita

                                       6/29/21
